Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
3.	Claims 10-32 are pending.
4. 	Claims 10, 15, 20 and 25 are amended.

Information Disclosure Statement
5. 	The information disclosure statement (IDS) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Response to Arguments
6.	Applicant’s argument with respect to amended independent claims has been fully considered but they are not persuasive. Applicant’s arguments are summarized as:
		1) “Modification of Furuta '579's System to Meet the Requirements of Claim 10 Would Render Furuta '579's System Unfit for Its Intended Purpose and Would Change the Principle of Operation of Furuta '579's System”.
		2) “Person of Ordinary Skill in the Art Would Not Combine Furuta '579 and Kolodziej to Meet the Requirements of Claim 10”.

As per argument 1, in response to applicant's argument that “Modification of Furuta '579's System to Meet the Requirements of Claim 10 Would Render Furuta '579's System Unfit for Its Intended Purpose and Would Change the Principle of Operation of Furuta '579's System”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	As per argument 2, Applicant’s argument with respect to the amended independent claims have been considered but are moot in view of the new ground (s) of rejection in which the Examiner has cited newly presented prior arts, Thirugnana, as necessitated by the amended independent claims.

Claim Objections
7.	Claim 10 is objected to because of the following informalities: Lines 6, 9, 10, 13-17, 20, 22 and 25 state “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

8.	Claim 10 is objected to because of the following informalities: Line 21 states “a speech-recognition” and should be replaced with “the speech-recognition”.  Appropriate correction is required.

9.	Claim 11 is objected to because of the following informalities: Line 3 states “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

10.	Claim 12 is objected to because of the following informalities: Line 2 states “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

11.	Claim 15 is objected to because of the following informalities: Lines 12, 13, 15, 17, 19, 21, 24, 27 and 30 state “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

12.	Claim 15 is objected to because of the following informalities: Line 26 states “a speech-recognition” and should be replaced with “the speech-recognition”.  Appropriate correction is required.

13.	Claim 16 is objected to because of the following informalities: Line 3 states “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

14.	Claim 17 is objected to because of the following informalities: Lines 2 and 3 state “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

15.	Claim 20 is objected to because of the following informalities: Lines 9, 11, 12, 15-17, 19, 22, 25 and 27 state “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

16.	Claim 20 is objected to because of the following informalities: Line 23 states “a speech-recognition” and should be replaced with “the speech-recognition”.  Appropriate correction is required.

17.	Claim 21 is objected to because of the following informalities: Lines 3 and 4 state “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

18.	Claim 22 is objected to because of the following informalities: Lines 2 and 3 state “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

19.	Claim 25 is objected to because of the following informalities: Lines 9, 10, 13-17, 20, 22 and 25 state “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

20.	Claim 25 is objected to because of the following informalities: Line 21 states “a speech-recognition” and should be replaced with “the speech-recognition”.  Appropriate correction is required.

21.	Claim 26 is objected to because of the following informalities: Line 3 states “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

22.	Claim 27 is objected to because of the following informalities: Line 2 states “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

23.	Claim 30 is objected to because of the following informalities: Line 4 states “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

24.	Claim 31 is objected to because of the following informalities: Line 2 states “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

25.	Claim 32 is objected to because of the following informalities: Line 4 states “the terminal device” and should be replaced with “the external terminal device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
26.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furuta (US Patent No. 8,600,579 hereinafter “Furuta”) in view of Kolodziej et al. (US Patent No. 9,162,574 hereinafter “Kolodziej”), and further in view of Thirugnana (US Pub No. 2007/0112571 hereinafter “Thirugnana”).
Referring to claim 10, Furuta discloses an in-vehicle apparatus (Furuta – Figs 1-2, In-vehicle navigation apparatus 2) comprising: 
an in-vehicle display (Furuta – Fig. 2, Display device 14); 
a speech input device configured to receive speech inputted by a user (Furuta – Fig. 2 & col. 5, lines 37-40 disclose the speech recognition device 16 performs speech recognition of sounds or speeches inputted via the microphone 21 based on a speech-recognition algorithm.);
a computer processor programmed to control (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.) a transceiver (Furuta – col. 5, lines 7-9 discloses The BT communication device 12 establishes a connection of the BT communication link with the cellular phone 3.) to: 
transmit, to the terminal device, first information relating to an application installed on the in-vehicle apparatus (Furuta – see col. 5, lines 15- 26; col. 14, lines 29 - 40),
receive, from the terminal device, second information relating to an application installed on the terminal device (Furuta – see col. 6, line 62 – col. 7, line 5; col. 12, line 58 – col. 13, line 2), the second application being different from the first application (Furuta – see col. 2, lines 65-67 discloses the application programs of the portable apparatus being different from the application programs of the in-vehicle apparatus.),
(Furuta – see col. 5, lines 15- 26), and the second application is installed on the terminal device but is not installed on the in-vehicle apparatus (Furuta – see col. 6, line 62 – col. 7, line 5), and
wherein the in-vehicle display (Furuta – Fig. 2, Display device 14) is controlled by the computer processor (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.).
Furuta fails to explicitly disclose the speech input device configured to receive speech inputted by a user for speech-recognition processing at an external terminal device; the first information including information of the first icon corresponding to the first application installed on the in-vehicle apparatus, the second information including information of a second icon corresponding to the second application, transmit, to the terminal device, operation information to cause speech inputted to the speech input device to be processed by the speech-recognition processing at the terminal device, transmit, to the terminal device, the speech inputted by the user to cause the terminal device to perform the speech-recognition processing on the speech inputted by the user, and receive, from the terminal device, a speech-recognition result indicating a selection or an activation or a selection and activation of one of: the first application installed on the in-vehicle apparatus and corresponding to the first icon and the second application installed on the terminal device and corresponding to the second icon; and wherein, in response to the transceiver receiving the speech-recognition result relating to the second icon, the computer processor causes the second application installed on the terminal device to the selected or activated or selected and activated, and wherein the in-vehicle display is controlled by the computer processor to display simultaneously the first icon and the second 
Kolodziej discloses the first information including information of the first icon corresponding to the first application installed on the in-vehicle apparatus (Kolodziej – Fig. 1 & col. 2, lines 42-44 show the first icons 104 corresponding to first applications present on the in-vehicle tablet 100.), 
the second information including information of a second icon corresponding to the second application (Kolodziej – Fig. 1 & col. 2, lines 42-44 show the second icons 204 corresponding to second applications present on the mobile station 200.), 
transmit, to the terminal device, operation information to cause speech inputted to the speech input device to be processed by the terminal device (Kolodziej – col. 5, lines 61-67 discloses when linked, some or all of the related data generated by a mobile vehicle application 300m can be passed to the tablet 100 to be presented to the driver, including visual and audio data presented by their respective outputs 102, 110. Information can then be taken in by the tablet 100 at the touch screen 102 or microphone 108 and passed back to the mobile station 200.),
transmit, to the terminal device, the speech inputted by the user to cause the terminal device to perform the speech-recognition processing on the speech inputted by the user (Kolodziej – see claim 1), and 
receive, from the terminal device, a speech-recognition result indicating a selection or an activation or a selection and activation of one of: the first application installed on the in-vehicle apparatus and corresponding to the first icon and the second application installed on the (Kolodziej – see claim 1; col. 4, lines 44-61; col. 6, lines 18-36); and 
a processor configured to (Kolodziej – Abstract discloses the in-vehicle tablet having a control component configured to allow a use of the selected program icon on the tablet, which can activate a related program on the mobile station. The display component can display at least an output of the related program on the tablet.), in response to a speech-recognition result relating to the second icon, cause the second application installed on the terminal device to the selected or activated or selected and activated (Kolodziej – see claim 1; col. 4, lines 44-61; col. 6, lines 18-36), and 
wherein the in-vehicle display is configured to display simultaneously the first icon and the second icon in response to receipt of the second information by the transceiver, such that the first and second icons coexist on the in-vehicle display representing applications selectable on the in-vehicle apparatus (Kolodziej – col. 5, lines 42-67 & Fig. 5 show the in-vehicle tablet 100 displaying simultaneously the first icon 300 of the tablet 100 and the second icon 300m of the mobile station 200 in response of the second application information sent by the mobile station 200 via the link 50.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kolodziej’s teachings with Furuta’s teachings for the benefit of providing a system that can act as a telematics system in any vehicle and can easily be removed, upgraded and transferred from vehicle to vehicle (Kolodziej – col. 1, lines 29-31).
		Furuta and Kolodziej fail to explicitly disclose the speech input device configured to receive speech inputted by a user for speech-recognition processing at an external terminal device.
(Thirugnana – par. [0050-0052] discloses the speech recognition processing occurring on a receiver’s mobile terminal from the received voice signals.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Thirugnana’s teachings with Furuta and Kolodziej’s teachings for the benefit of providing informational text to a mobile terminal to be identified and made available to an application of the mobile terminal (Thirugnana – par. [0007]).

Referring to claim 11, Furuta, Kolodziej and Thirugnana disclose the in-vehicle apparatus according to claim 10, wherein the computer processor controls (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.) the in-vehicle display (Furuta – Fig. 2, Display device 14) such that at least a portion of the in-vehicle display is synchronized with at least a portion of a terminal display of the terminal device (Kolodziej – col. 5, lines 42-67 & Fig. 5 show the in-vehicle tablet 100 displaying simultaneously the first icon 300 of the tablet 100 and the second icon 300m of the mobile station 200 in response of the second application information sent by the mobile station 200 via the link 50.).

Referring to claim 12, Furuta, Kolodziej and Thirugnana disclose the in-vehicle apparatus according to claim 10, wherein the computer processor controls (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.) the transceiver (Furuta – col. 5, lines 7-9 discloses The BT communication device 12 establishes a connection of the BT communication link with the cellular phone 3.) to transmit, to the terminal device, information relating to a plurality of applications installed on the in-vehicle apparatus (Furuta – see col. 9, lines 19-34). 

Referring to claim 13, Furuta, Kolodziej and Thirugnana disclose the in-vehicle apparatus according to claim 10, wherein the first icon has a different appearance from the second icon (Kolodziej –Fig. 5 shows the in-vehicle tablet 100 displaying simultaneously the first icon 300 of the tablet 100 and the second icon 300m of the mobile station 200 having a different appearance.). 

Referring to claim 14, Furuta, Kolodziej and Thirugnana disclose the in-vehicle apparatus according to claim 10, wherein the first icon is associated with an audio source of the in-vehicle apparatus (Kolodziej – Fig. 4B & col. 3, line 40 shows an audio file player icon 306 on the in-vehicle tablet 100.). 

Referring to claims 15, 20 and 25, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 16, 21 and 26, note the rejection of claim 11 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 17, 22 and 27, note the rejection of claim 12 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 18, 23 and 28, note the rejection of claim 13 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claims 19, 24 and 29, note the rejection of claim 14 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 30, Furuta, Kolodziej and Thirugnana disclose the in-vehicle apparatus according to claim 10, wherein, in addition to the information of the second icon, the second information further includes:
information of the first icon corresponding to the first information (Kolodziej – see col. 6, lines 1-5.), and information of other icons corresponding to applications installed on the terminal device (Kolodziej – Fig. 5 shows the in-vehicle tablet 100 displaying other icons 500m installed on the mobile station 200.).

Referring to claim 31, Furuta, Kolodziej and Thirugnana disclose the in-vehicle apparatus according to claim 30, wherein the second information further includes information of an order of icons of the terminal device, the order including the first icon, the second icon and the other (Kolodziej – Fig. 5 shows the in-vehicle tablet 100 displaying an order of icons of the mobile station 200, the first icon 300, the second icon 300m, and other icon 500m.). 

Referring to claim 32, Furuta, Kolodziej and Thirugnana disclose the in-vehicle apparatus according to claim 10, further comprising a second input device configured to receive a selection of an icon, the second input device being different from the speech input device (Kolodziej – Fig. 1 & col. 2, lines 24-27 disclose the in-vehicle tablet 100 having a touchscreen 102. The touchscreen 102 is different from the microphone 108.), wherein the computer processor (Furuta – col. 4, lines 44-46 discloses a control circuit 7 includes a microcomputer having a CPU executing a control program to control operation of the whole apparatus.) is configured to cause the second application installed on the terminal device to be selected or activated or selected and activated in response to the speech-recognition result (Kolodziej – see claim 1) and a selection of the second icon inputted via the second input device (Kolodziej – see col. 5, lines 61-67).

Conclusion 
28.          Claims 10-32 are rejected. 
	
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Dayton Lewis-Taylor/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181